Citation Nr: 0428739	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 19, 1994 for 
a grant of service connection for post traumatic stress 
disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1948 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which established service connection for PTSD, 
effective June 19, 1995.  The veteran filed a timely appeal.  

A hearing was held before an RO hearing officer in October 
1998.  A hearing was held before a Veterans Law Judge 
(formerly Board Member) in December 1999.  In a September 
2003 letter, the Board informed the veteran that the Veterans 
Law Judge who conducted his hearing was no longer employed by 
the Board.  The veteran was informed of his right to another 
hearing and the letter asked the veteran to clarify whether 
he wanted another hearing.  The letter further noted that if 
the veteran did not respond within 30 days of the date of 
this letter, the Board would assume that he did not want 
another hearing.  He did not respond to the letter.  

In June 2000, the Board denied the claim for an effective 
date earlier than June 19, 1995 for the grant of service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2001 order, the Court granted a motion by 
the VA Secretary to vacate the June 2000 Board decision with 
regard to this issue and remand such issue for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).

In a May 2002 decision, the Board granted entitlement to an 
earlier effective date for the award of service connection 
for PTSD.  The Board determined that the correct effective 
date was August 19, 1994.   

The veteran appealed the May 2002 Board decision to the 
Court.  In a January 2003 joint motion to the Court, the 
parties requested that the part of the May 2002 Board 
decision which denied entitlement to an effective date 
earlier than August 19, 1994 for the grant of service 
connection for PTSD be vacated and that issue be remanded, 
because the Board had not pointed to a specific document 
showing the veteran received notice required by the VCAA.  
See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In a January 2003 order, the Court granted 
the parties' motion, and the case was thereafter returned to 
the Board.

In November 2003, the issue of entitlement to an effective 
date earlier than August 19, 1994 for the grant of service 
connection for PTSD was remand to the RO.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
nervous disorder was received by the RO on May 22, 1985.

2.  In a September 1985 rating decision, the veteran's claim 
of service connection for a nervous disorder was denied.  The 
veteran was notified of this determination and he did not 
file a substantive appeal within the time period allowed.

3.  In a June 1986 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for PTSD.  The veteran was not immediately notified of this 
decision.  

4.  In a May 1991 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
the denial of service connection and of his appellate rights 
by letter dated May 24, 1991.  The veteran did not file an 
appeal and the June 1986 and May 1991 rating decisions became 
final.   

5.  No communication was received from the veteran after the 
May 1991 rating decision until August 19, 1994, when the RO 
received a letter from the veteran's congressman; including a 
letter from the veteran seeking service connection for PTSD.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than August 19, 1994 
for the grant of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The VCAA, as amended, redefined VA's duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
Regulations that implement the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2002).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a letter dated in April 2004, VA notified the veteran of 
the evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that to establish entitlement to an earlier 
effective date, the veteran may evidence that he had a claim 
for entitlement to service connection for PTSD pending or 
continuously under appeal prior to the current effective date 
of August 19, 1994.  This is sufficient notice to the veteran 
that he may submit evidence in his own possession.  The 
veteran and his attorney did not respond to the letter.  

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision, a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, at 119-20.  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in May 1998.  However, the veteran was 
provided with VCAA content complying notice in April 2004.  
In Pelegrini the Court specified a remedy that consisted 
either of the Board ensuring that the proper notice was 
provided, or of the Board providing reasons for finding that 
the lack of notice was non-prejudicial.  The Board ensured 
that the notice was provided by remanding the case to the RO 
for the provision of notice, which was given in the April 
2004 letter.  Thus, the Board has given the remedy specified 
in Pelegrini.  See Pelegrini v. Principi, at 122-4. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an earlier effective 
date, and that the duty to assist requirements of the VCAA 
have been satisfied.  The veteran did not report or submit 
evidence or argument in response to the April 2004 letter.

The Board finds that there is no additional pertinent 
evidence which should be obtained, that all relevant evidence 
has been developed to the extent possible, and that the duty 
to assist provisions of the VCAA and implementing regulation 
have been satisfied.  There is no identified relevant 
evidence that has not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Factual Background

The veteran served in Korea and Vietnam.

Service medical records show that on examination for 
retirement purposes in August 1969, the veteran reported 
occasional insomnia and nightmares in 1966 after returning 
from Vietnam.  He said that he had experienced no trouble 
since early 1967.  The examiner noted that there were no 
complaints and no sequelae. 

On May 21, 1985, the RO received the veteran's initial claim 
for service connection for a psychiatric disorder, claimed as 
depression.  The veteran asserted that this condition began 
in 1966, during service, and that he was hospitalized at that 
time.  The only post-service treatment he reported for this 
condition was at the Columbia VA Medical Center (VAMC) in 
April 1985.

In June 1985, the RO received a discharge summary from the 
Columbia VAMC, reflecting that the veteran was hospitalized 
there in April 1985.  The examiner noted that this was the 
veteran's first psychiatric hospitalization.  It was noted 
that the veteran had just been treated at Fort Jackson 
Hospital, where he was admitted in early March 1985, and 
diagnosed with major depression with psychosis.  He was 
admitted to the Columbia VAMC on the same day he was 
discharged from Fort Jackson.  The discharge diagnosis was 
generalized anxiety disorder with depressed mood.

A July 1985 VA psychiatric evaluation shows that the veteran 
complained of depression.  The examiner noted that the 
veteran appeared to be devoid of emotional distress.  The 
veteran reported that he was sometimes depressed, but was not 
at the present time.  The examiner indicated that there was 
no significant psychiatric symptomatology noted on the 
current examination.

In a September 1985 decision, the RO denied service 
connection for a nervous condition.  The relevant issue 
listed as being considered by the RO was service connection 
for depression.  There was no mention of PTSD in this rating 
action.  The veteran was notified of this decision in 
September 1985.  A notice of disagreement was received from 
the veteran in September 1985.  He contended that he was 
treated for the condition on an outpatient basis during 
service and said his nerves were adversely affected by his 
Vietnam War experiences.  The RO promulgated a statement of 
the case in October 1985.

By a statement dated in October 1985, the veteran said that 
he wanted to amend his claim for service connection for a 
psychiatric disorder, as he wished to claim service 
connection for PTSD.  He related that he was currently being 
treated for the condition at the Columbia VAMC and requested 
that the RO obtain outpatient treatment records from that 
facility dated from September 1, 1985 to the present.

In November 1985, the RO obtained VA medical records dated in 
October 1985 reflecting that the veteran received psychiatric 
treatment.  A treatment note dated in early October 1985 
shows that the veteran requested to be seen by a psychiatrist 
for depression and anxiety reaction.  He related that he was 
previously treated there for this condition in April 1985.  
Treatment notes dated in late October 1985 show that the 
veteran was assessed as having chronic depressive disorder 
and PTSD by a physician at the mental hygiene clinic, and 
with PTSD, anxiety, and depression by a psychologist.

At a February 1986 VA psychiatric examination performed by 
two psychiatrists, it was determined that there was 
insufficient evidence to merit a diagnosis of PTSD, and that 
the veteran appeared to have either anxiety disorder or 
depression which was in remission. 

In a June 1986 decision, the RO denied service connection for 
PTSD.  By a letter to the veteran dated in June 1986, the RO 
informed him as follows:

We have reviewed your claim based on all 
the evidence of record including your 
statement of November 11, 1985, and VA 
exam of February 28, 1986.

Although you were seen for nightmares in 
service, you did not require any 
psychiatric follow-up until 1985.  
Therefore, we must deny your claim for a 
nervous disorder.

This is a reconsideration of our decision 
of September 17, 1985, and does not serve 
to extend the appeal period referred to 
therein.  [Emphasis by underlining 
added].

In March 1991, the RO received the veteran's statement, in 
which he wrote that "I wish to reopen my claim for PTSD."  
He stated that all of his treatment for this condition had 
been received at the Columbia VAMC, and he requested that the 
RO obtain treatment records from that facility dated since 
1985.

In March 1991, the RO received partially duplicative VA 
medical records, including an April 1985 VA hospital 
discharge summary.  A February 1991 treatment note shows that 
the veteran was evaluated by a physician at the mental 
hygiene clinic, who diagnosed depressive and anxiety 
disorder, chronic.  A March 1991 treatment note shows that 
the veteran was evaluated by a psychologist, who diagnosed 
PTSD.

In a May 1991 decision, the RO denied the claim for service 
connection for PTSD.  The veteran was notified of this 
decision and of his appellate rights at his address of record 
in May 1991.  He did not timely appeal.  The notification 
letter was to the effect that service connection was being 
denied as there was no diagnosis of PTSD from a psychiatrist.

On August 19, 1994, the RO received a letter from a 
Congressman with an enclosed letter from the veteran.  In the 
letter, the veteran discussed his previously denied claim for 
service connection for PTSD.  He asked if it were possible 
for him to be granted service connection.  He noted that he 
had received a disability retirement from the federal 
government.  In an attached authorization for the 
Congressman, he stated that he was "requesting presumption 
of service connection disability for 'PTSD'."  In August 
1994, the RO wrote to the Congressman and informed him that 
the veteran's claim for service connection for PTSD was 
previously denied on two occasions, and he was provided 
information regarding the evidence required to substantiate a 
claim for service connection for PTSD.

In June 1995, the RO received a statement from the veteran in 
which he wrote that, "I would like to reopen my disability 
claim based on new and material evidence.... Please reevaluate 
my claim for PTSD."  There are two date stamps on this 
letter, one dated on June 17, 1995, and one dated on June 19, 
1995.  The Board notes that the veteran signed the statement 
on June 19, 1995, and therefore concludes that this is the 
correct date of receipt.

In June 1995, the RO received partially duplicative VA 
medical records dated from April 1985 to September 1995 
reflecting outpatient treatment for psychiatric disorders, 
including PTSD.  The first diagnosis of PTSD was dated in 
October 1985.

At an October 1996 VA psychiatric examination performed by 
two doctors, the examiners determined that the veteran did 
not have PTSD and diagnosed dysthymic disorder, in partial 
remission.

In an April 1998 decision, the Board granted service 
connection for PTSD.  

In a May 1998 rating decision, the RO effectuated the Board's 
grant of service connection for PTSD and assigned an 
effective date of June 19, 1995. 

By a statement received in May 1998, the veteran indicated 
that his PTSD began in March 1985, not in 1995.

At an October 1998 RO hearing, the veteran reiterated his 
assertion that an earlier effective date of 1985 should be 
assigned for the grant of service connection for PTSD.  He 
noted that his medical records reflect that he was diagnosed 
with PTSD at that time and that he received ongoing treatment 
for PTSD and other psychiatric disorders since that time.

By a statement dated in July 1999, the veteran asserted that 
he was improperly informed and "not completely represented" 
in 1986.

At a December 1999 Board hearing, the veteran reiterated many 
of his assertions.  He and his representative essentially 
asserted that the September 1985 and May 1991 RO decisions 
never became final as the RO did not properly inform the 
veteran after each decision regarding the evidence considered 
and of the requirements for service connection for PTSD.  The 
veteran testified that based on the letter he received from 
the RO in 1986, he believed that there was no point in 
continuing his appeal, and therefore he did not file a notice 
of disagreement.  The veteran stated that he did not claim 
that there was clear and unmistakable error in the 1985 
decision.  

The veteran's representative contended that the veteran's 
original claim remained open pursuant to Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).  The veteran said he did not 
recall attempting to reopen his claim for service connection 
for PTSD in 1991.

At the Board hearing, the veteran submitted a duplicate copy 
of a January 1986 VA treatment record reflecting that he was 
diagnosed with PTSD.  He waived RO consideration of that 
evidence.  The veteran's representative further asserted 
that, in 1991, the RO failed to obtain VA treatment records 
which documented a diagnosis of PTSD by a psychiatrist.  He 
contended that as a result, the May 1991 rating decision was 
not final, and an effective date in 1991 should be assigned.

In February 2001, VA received partially duplicative VA 
treatment records dated from 1985 to 2000.  The VA also 
received a report of an April 2001 VA psychiatric 
examination, in which the veteran reported that he had no 
psychiatric treatment after separation from service until 
1985.

Pertinent Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  A "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).

The provisions of 38 C.F.R. § 3.155 (2004), provide that: Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

No claim for PTSD was filed by the veteran until October 
1985.  A PTSD claim is a separate and new claim.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (newly diagnosed 
PTSD, whether or not related to a previously diagnosed mental 
disorder, cannot be the same claim).  In addition, unique 
regulatory and medical factors pertain to PTSD that 
distinguishes it legally and medically from a claim for 
service connection for a psychiatric disorder.  See 38 C.F.R. 
§ 3.304(f) (2001); Diagnostic and Statistical Manual of 
Mental Disorders code 309.81 (4th ed. 1994).  The veteran's 
claim in May 1985 referred to depression only and not to 
PTSD.  In fact, it appears that the veteran realized that his 
claim in May 1985 did not encompass PTSD.  In this regard, 
his letter dated in October 1985 was to the effect that he 
wished to amend his claim to include entitlement to service 
connection for PTSD.

In any event, the RO provided notice to the veteran via a 
June 1986 letter, that he had not perfected an appeal of the 
September 1985 denial of service connection for a nervous 
condition, and thereafter closed his appeal when a 
substantive appeal was not received.

As to the claim filed in October 1985, the Board notes that 
the RO adjudicated this claim by rating action of June 1986.  
Therein, service connection for PTSD was denied.  However, 
there was no notification of this denial to the veteran or 
his representative.  The applicable criteria provide as 
follows:

§ 19.25 Notification by agency of 
original jurisdiction of right to appeal.   

The claimant and his or her 
representative, if any, will be informed 
of appellate rights provided by 38 U.S.C. 
chapters 71 and 72, including the right 
to a personal hearing and the right to 
representation.  The agency of original 
jurisdiction will provide this 
information in each notification of a 
determination of entitlement or 
nonentitlement to Department of Veterans 
Affairs benefits.  

38 C.F.R. § 19.25 (2001).

While a letter was sent to the veteran following rating 
action of June 1986, it appears that this letter pertained to 
rating action of September 1985.  The letter made no mention 
of PTSD, no information was forwarded to the veteran 
concerning his appellate rights, and the letter specifically 
indicated it was a reconsideration of the RO's September 17, 
1985 decision-a decision that did not involve PTSD.  In 
summary, rating action of June 1986 did not immediately 
become final.

Despite the fact that rating action of June 1986 did not 
become immediately final, because of a lack of notice.  He 
did receive notice following the rating action of May 1991.  
A letter dated May 24, 1991 and of his appellate rights at 
his address of record.  Since this notice informed him of the 
denial of service connection for PTSD and of his appellate 
rights, it remedied the lack of notice of the June 1986 
decision.  There was no timely notice of disagreement filed 
to this letter and the rating action became final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (2004).  In fact, the veteran admitted that he did not 
file an appeal to this latter decision, and he is not 
alleging error in this decision.

The veteran's representative has argued that the 1991 rating 
action did not become final as the RO failed to obtain a 
treatment record which documented a diagnosis of PTSD by a VA 
psychiatrist in conjunction with the 1991 claim.  Citing 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), he has 
asserted that this constituted a breach of the duty to 
assist, and therefore, the veteran's claim from that time has 
remained open and may not be considered final.  In Hayre, the 
Court held that VA's failure to obtain pertinent service 
medical records specifically requested by the claimant, and 
failure to provide the claimant with notice explaining the 
deficiency, constitutes a grave procedural error such that 
the claim does not become final for purposes of appeal.

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
the holding in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
that a "grave procedural error" rendered a decision of the VA 
non-final.  Thus, the Hayre cannot serve as the basis of 
finding the 1991 decision non-final.  

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court held in Sears v. Principi, 16 
Vet. App. 244, 248 (2002) that, "[t]he statutory framework 
simply does not allow for the Board to reach back to the date 
of the original claim as a possible effective date for an 
award of service-connected benefits that is predicated upon a 
reopened claim."  Once reopened, a claim's effective date may 
not be earlier than the date of receipt of the application to 
reopen.  Nelson v. Principi, No. 02-21 2140 (Sept. 24, 2004).

There are only two exceptions to the rule of finality: clear 
and unmistakable error (CUE) or reopening based on new and 
material evidence.  Leonard v. Principi, 17 Vet. App. 447 
(2004).  The veteran has not made a specific allegation of 
CUE, and at the hearing before the Board in December 1999, he 
indicated that he was not claiming CUE in prior decisions.  
Therefore his claim was based on new and material evidence 
following the final 1991 denial.

The Board has reviewed the record to determine whether an 
informal claim was filed after the March 1991 decision, but 
prior to August 19, 1994.  VA is required to identify and act 
on informal claims for benefits.  38 C.F.R. § 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  No 
documents were received between May 1991 and August 19, 1994.  
The first document received by the RO after the May 1991 
rating decision is the August 19, 1994 communication for the 
congressman.  Thus, there are no documents of record for this 
time period which could be construed as an informal claim to 
reopen the claim for service connection for PTSD.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than August 19, 1994 for the award of service 
connection for PTSD, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for an 
earlier effective date, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an effective date earlier than August 19, 1994 
for the award of service connection for PTSD is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



